OPINION
ROBERTS, Judge.
This is an appeal from a conviction for murder with malice; trial was before a jury and the court assessed the punishment at 45 years.
It is shown by affidavit of the sheriff of Reeves County that on February 19, 1971, Ignacio Cuevas, the appellant in this cause, escaped from his custody, and has not voluntarily returned or been recaptured within 10 days after his escape. At the time of his escape the appellant’s appeal was pending before this Court. The State moves to dismiss the appeal. Arts. 44.10 and 44.11, Code of Criminal Procedure; Fonseca v. State, Tex.Cr.App., 455 S.W.2d 244; Webb v. State, Tex.Cr.App., 449 S.W.2d 230.
The State’s motion to dismiss the appeal is granted and the appeal is dismissed.